I welcome this opportunity to extend to you, Sir, the congratulations of the delegation of Saint Kitts and Nevis on your election to the eminent post of the President of the General Assembly at its forty-fifth section. Your election is a clear reflection of the high esteem in which you are held and of the complete confidence placed in you by your colleagues. My delegation is particularly pleased to welcome you to this position as the representative of the fellow island nation, and pledges its fullest co-operation as you guide the critical deliberation of this body. 

I also express the hearty congratulations to the outgoing President of the General Assembly for the skilful guidance of the Assembly through the critical issues that commanded its attention during the last session.

It is with a profound sense of admiration that I pay a tribute also to our distinguished Secretary-General, Javier Peres de Cuellar, for his untiring efforts to bring about resolution of the dangerous conflicts that beset the world community.

On behalf of our delegation, I extend a warm welcome to the Organization's newest member state, Liechtenstein, which has supplanted Saint Kitts and Nevis as the smallest nation in the United Nations. This addition to our membership emphasizes that the United Nations is alive and provides the opportunity for all countries, great and small, to contribute to the making of a better world.


I address the assembly just five days after the seventh anniversary of the independence of my country. My government, from the outset, established as its primary objective - raisan d'etre - the improvement of the quality of life of our people. In pursuit of this mission, we sat ourselves certain sectoral objectives, which included/l enhancement of the rate of economic growth; continuation of the our programme of economic diversification, and the general transformation of the structure of the economy so that the rate of economic growth might be stable and sustainable over the long term; containment of the rate of inflation; provision of increased employment opportunities for our people; satisfaction of the health, nutritional, educational, housing and other socio-cultural needs of our people; and provision and maintenance of adequate physical infrastructure for the convenience of the public at large, and to facilitate trade, industry, tourism and agricultural development. 


These are the objectives with which every member nation of the Assembly can identify and which they can readily support. They are objectives which every small 
developing country in the world would hold dear. Until recently the odds against a 
small 
developing country achieving sustained success in realising all of these 

basic and essential objectives were monumental. Until recently super-Power 
tensions and the arms race, regional conflicts, ideological divisions all conspired 
to divert the attention of the world away from the plight of the poor  and 
disadvantaged people everywhere. 

Then suddenly hope burst upon the world like a flower in Moon. The two 
super-powers -the United States and the Soviet Union - embraced, and the world 
breathed a sigh of relief. Freedom began bursting out all over, and in Latin America 
and in Eastern Europe democracy descended like rain upon a thirsty land. 
The Berlin Wall, like the wall of Jericho, came tumbling down; and Germany, so long 
divided, now stands upon the threshold of reunification, a beacon of hope for all 
divided people to follow. 

While the prospect of peace around the world would obviously be welcomed by 
all nations, amongst developing countries, and more so among island developing 
countries like Saint Kitts and Nevis, there was a special feeling of elation. We 
felt that at last the developed countries could be able to focus their attention 
seriously on the plight of the developing nations. We were of the view that small 
island developing countries could now be seen and appreciated as presenting 
difficult problems peculiar to their geographical status and that, at last, a universal effort could be focused on finding and implementing lasting solutions to these problems. 


This was the time for  the massive resources which hitherto were going into the 
production and proliferation of nuclear, conventional, chemical or bacterial
weapons of destruction to be diverted on a grant scale into a new world war -a war 
on the production, trafficking and use of narcotic drugs, a war on atmospheric, 
marine and land-based pollution, a war on under-development, a war on disease, 
illiteracy, ignorance and  poverty. This should have been a global war waged under 
the banner of the United Nations, and with the full support of its entire 
membership. This was the time for nations to beat their swords into ploughshares and their spears into  pruning hooks. 


Once again the attention of the world community has been diverted by 
conflict. Once again we are brought face to face with the reality that conflicts 
and global tensions are the enemies of development 


The invasion and occupation of Kuwait , a member country of the United Nations, 
by Iraq is an illegal act of aggression. My Government joins in the worldwide 
condemnation of this illegal act and further supports the United Nations resolution 
calling for the immediate and unconditional withdrawal of Iraqi troops from 
Kuwait. We recommend that every effort be exploited to bring this crisis to a 
peaceful resolution. 

This crisis in the Gulf highlights again the vulnerability of small states.  
We are not only at the mercy of the elements, but we face the risk of being 
swallowed up by larger end more powerful nations. Our only protection against this 
eventuality is either the military support of friendly neighbours or the 
indignation and punitive sanctions  of the international community. 

Our vulnerability is further demonstrated by the seriously adverse impact 
which this crisis in having on the economy of our country in that fuel prices have 
skyrocketed; the cost of generating electricity has escalated  significantly and, 
hence, the cost of pumping water from our wells has also risen, and inevitably, the cost of imports has risen, leading to a greater outflow of foreign exchange 
earnings, while at the same time assistance from the industrialised countries will 
no doubt be further decreased.

I applaud the efforts of the Secretary-General to endeavour to find a peaceful 
solution and trust that he will succeed. 

In the light of the present crisis it almost seems pointless to seek to 
address all the issues of concern to my country as well as to other developing 
countries. It is difficult to avoid wondering if anyone in the developed countries 
would be 1istening at this time. However, the issue of development and the 
environment is so fundamental to the achievement of  our improved quality of life 
that I must address it and hope that my message will be heard.

First, I wish to commend the activities of the Food and Agriculture Organization of the United Nations (FAO), the World Health Organization (WHO), the United Nations Educational, Scientific and Cultural Organisation (UNESCO), the United Nations Industrial Development

Organisation (UNIDO) and the International Fund for Agricultural Development (IFAD) as they continue to provide our countries with the desired technical assistance in such environmental development programmes as water-quality protection, water and sanitation, sustainable agriculture and aquaculture. 

I also wish to applaud the work of the Preparatory Committee for the United 
Nations Conference on Environment and Development, which held its first session in 
Nairobi in August this year. I congratulate the Government and people of Kenya as 
the proud hosts of this symbolic first session. Saint Kitts and Nevis will follow 
the work of  the Committee and would wish to participate in the plans of action that 
derive from its work. 

My Government and people would greatly value the assistance and collaboration 
of UNESCO and the United Nations Environment Programme (UNSP) to promote 
environmental education and training for the 1990s in our schools and to 
incorporate environments1 literacy into our national strategies for educational 
advancement. 


It is clear that the world is more sensitive today to issues relating to the 
environment . This is the case to such on extent that many projects in developing 
countries are either delayed or denied because either the industrialised countries 
or the multilateral agencies have concerns about the impact of these projects on 
the environment. Philosophically, this may seem to be a reasonable approach. 
However, it must be viewed against the background that most, if not all, of the 
problems we worry about today are caused by the industrialized countries, which, in 
order to achieve their developmental objectives, place development first and the 
environment last, and sometimes nowhere at all. 


We hear about the greenhouse effect now because the industrialized countries 
have been cutting down their forests for decades. It is they who accumulate 
nuclear waste and toxic waste. It is they who have polluted rivers and seas. Some 

animal-rights groups will malign the good name of a whole nation of farmers whose 
crops are systematically destroyed by monkeys, leading to extreme frustration, loss 
of income, a depressed and disenchanted sector and depletion of foreign exchange. 
We must be rational in our approach to the environment. Sustained development 
and effective environmental protection must be complementary and not competitive. 
Linkages must be forged between industry and environmental protection to attain an 
improved quality of life. In short, the environment must not be used as a 
scapegoat or as an excuse further to stultify the aspirations of developing 
countries. 


Now that the industrialized countries have achieved outstanding levels of 
development, the environment notwithstanding  - and we all share the adverse 
effects - they should be prepared immediately to make additional resources 
available to developing countries for the protection of the environment, while 
ensuring that projects designed to achieve sustained and sustainable development 
can proceed.   


In Saint Kitts and Nevis we place a high premium on the implementation of 
land-use policies that would enhance food production, ensure food security and 
improved nutrition, and thus improve health and industry. 
we are striving now to diversify our formerly monocultural economy. Tourism 
is an important part of that programme. It is clear that if our tourism industry 
is to grow and contribute meaningfully to the economy, then as island communities 
we must protect the seas and oceans which give life to our important marine 
resources and our coastal areas. The prevention and clean-up of ocean pollution, 
however, require international co-operation and the willingness of the  international community to respond quickly to calls for assistance. The whole issue of the environment is a major subject  which can be properly addressed by 
developing countries only with the assistance from the United Nations and also directly 
from the developed countries. 


Another area of grave concern in relation to our quality-of-life objective is 
the serious harm that illicit narcotic drugs can cause to this and succeeding 
generations of young people. Our determination as a nation to fight the menace of 
drugs remains strong and unswerving. We have tightened law enforcement and enacted l  stiffer penalties. We have benefited in a small measure from the United Nations 
Fund for Drug Abuse Control (UNFDAC) in areas of law enforcement and training. We
require more assistance in reducing demand through preventive education, health 
care and rehabilitation. There is a need for continued international co-operation 
to combat the cultivation and trafficking of these illicit substances, to eliminate 
the demand, to intensify efforts in the field of public information, health and 
education, and to develop programmes for rehabilitation. 

The drug traffickers, the narco-terrorists, must be stopped at all costs. 
They must no longer be allowed to terrorise the lives of our young people, threaten 
the security of the region, subvert our youth,  rape our society and retard the 
future of generations. The global war against drugs must be declared during this 
forty-fifth session and all our Governments and peoples must enlist. 

Although the current tensions continue to dominate our consciousness, and 
indeed hang like a pall over our deliberations, we must not forget the progress 
that the Organisation has helped to make. 
I welcome a free Namibia into the family of the United Nations. I pay tribute 

to the United Nations Transition Assistance Group (UNTAG), which played a vital 
role in the Namibian electoral process, facilitating a fundamental improvement in 
Namibia's political climate, setting the stage for the reality of free end fair 
elections, and reflecting the commitment of the Namibian people to independence. The struggle was hard and long and the freedom of Namibia today is a tribute to the people of Namibia and to this family of nations. 


Even in South Africa a glimmer of hope has lit the scene. My Government and  people welcome with great joy the release of Nelson Mandela. We marvel at his remarkable fortitude and his eschewing of bitterness in spite of the enormity of his ordeal. Clearly Mandela's release, the unbanning of the African National Congress of South Africa (ANC), and the start of the dialogue all represent encouraging signs that change may well be on the horizon in South Africa. We are saddened by the violence in the black townships  of South Africa. That may not, however, be taken as an excuse to maintain the status quo.  


We in Saint Kitts and Nevis will not be, and we call upon all nations to not allow themselves to be, lulled into tacit acceptance of aparteid by token gestures of conciliation. Apartheid is an evil and abhorrent system which propounds the superiority of one man over another based upon the colour of his skin. There can be no compromise with apartheid. All men are created equal - that is a universal truth. It is only by the elimination of apartheid that South Africa can hope to re-enter the family of nations. My country, Saint Kitts and Nevis, while recognizing that progress has been made, calls for the maintenance of all sanctions against South Africa, of December 1989, and recommend that the international community continue to assists the South African people and support the front-line States. 


It is cause for deep concern that peace and justice continue to elude the 
people of Cambodia. The people of that war-torn country must be allowed to enjoy the right to self-determination without external interference.  We continue to 
demand that all foreign troops be removed from Cambodia and that any such
withdrawal be verified and ensured by the  presence of an international 
Peacekeeping force. We call for dialogue between all parties in Cambodia to
continue until a settlement is reached, and my Government is of the view that in the interim the status of Cambodia at the United Nations should not change. 

Closer to home in our Caribbean region we are deeply concerned about the unstable situation which continues to exist in Haiti. Clearly, political events have made it difficult for meaningful economic development to proceed. We in the region will continue to support all efforts to facilitate the holding of free and fair elections. I express the hope that the forces of influence inside and outside Haiti will do everything possible to help, and nothing to hinder, Haiti's transition to electoral democracy. 

Saint Kitts and Nevis applauds the attempts at rapprochement between North and South Korea. The world needs all the peace and conciliation it can find. 


We support the continuation of the dialogue between the two Korean Governments in the firm belief that it can lead to peace and reunification. My delegation reiterate its call for both countries on the Korean peninsula to become States members of the United Nations as a positive step to enhancing their dialogue towards reunification within the Organization's structured and sympathetic framework. 

The international community is so preoccupied at this time that the concerns and aspirations of small island nations may not occupy a position of prominence on its agenda. However, I must endeavour to keep the development concerns of this unique group of nations before the members of the Assembly. We are vulnerable to hurricanes, as demonstrated by the devastation suffered by Saint Kitts and Nevis from the winds of Hurricane Hugo. In this regard, I take this opportunity to express the eternal gratitude of the Government and the people of Saint Kitts and Nevis for the assistance which was rendered by States members and related institutions of this Organization. 

We are also very vulnerable to every fluctuation in economic parameters far removed from our shores, like the crisis in the Gulf. We are vulnerable to the adventurism or terrorists, like those who held the Prime Minister and Cabinet members of Trinidad and Tobago hostage in July this year. 

We in the Caribbean provided humanitarian assistance and we were prepared to supply military assistance if it was required. we are vulnerable to aid, sea and land pollution originating outside of our shores. 


The highest calling of the United Nations is to facilitate the peaceful development
 of all nations and to mobilise the community of nations to improve the 
quality of life of people everywhere. For this noble ideal to be realized, the  
world must have peace. Let us stand firm against aggression, exploitation and suppression, so that peace may be won and the world can direct its attention and 
its massive resources to the development of people everywhere. There is no higher 
ideal to which the United Nations can aspire.

